         Case 1:20-cv-03030-RJL Document 12-1 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; MARLA LOPEZ,                                  DECLARATION OF
                                                              GILLIAN CASSELL-STIGA IN
                        Plaintiffs,                           SUPPORT OF MOTION FOR
                                                              ADMISSION PRO HAC VICE
        v.

 DONALD J. TRUMP, in his individual and                       CASE NO: 1:20-cv-03030
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; and CHAD F. WOLF, in his
 official capacity as Acting Secretary of Homeland
 Security,

                        Defendants.


I, Gillian Cassell-Stiga, declare under penalty of perjury under the laws of the United States of
America that the following is true and correct:
   1. I am counsel at Free Speech For People, located at 1320 Centre Street #405, Newton, MA
       02459, and my telephone number is 617-453-8534.
   2. I submit this declaration in support of my motion for admission to practice pro hac vice
       in the above captioned matter.
   3. I have been admitted to practice in the following courts and bars:

       State of New York
       State of New Jersey
       U.S. District Court for the Southern District of New York
       U.S. District Court for the Eastern District of New York
       U.S. District Court for the District of New Jersey
       Second Circuit Court of Appeals

   4. I am a member in good standing of the Bar of the State of New York.
   5. I have not been disciplined by any bar and there are no pending disciplinary proceedings
       against me in any State or Federal court.
   6. I have not previously been admitted pro hac vice in this Court.
   7. I am not a member of the District of Columbia Bar nor do I have an application pending.
   8. I do not have an office located within the District of Columbia.
        Case 1:20-cv-03030-RJL Document 12-1 Filed 10/23/20 Page 2 of 2




   9. Wherefore your declarant respectfully submits that she be permitted to appear as counsel
       and advocate pro hac vice in this case for Plaintiffs.


Dated the 21st day of October, 2020
                                                            /s/ Gillian Cassell-Stiga
                                                         ______________________________
                                                           Gillian Cassell-Stiga
                                                           Special Counsel
                                                           Free Speech For People
                                                           1320 Centre St. #405
                                                           Newton, MA 02459
                                                           Phone: 617-453-8534
                                                           Fax: 512-628-0142
                                                           Email: gillian@freespeechforpeople.org
